           Case 7:20-cv-10227-VB Document 8
                                          6 Filed 12/08/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
———————————————————————————X
THE ANNUITY, PENSION, WELFARE, TRAINING AND
LABOR MANAGEMENT COOPERATION TRUST FUNDS
OF THE INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 14-14B, AFL-CIO, BY THEIR TRUSTEES
EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN
CRONIN, JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN                        __________ ORDER OF
                                                                       PROPOSED
F. O’HARE, MICHAEL SALGO and WILLIAM TYSON, and                        VOLUNTARY DISMISSAL
INTERNATIONAL UNION OF OPERATING ENGINEERS
LOCAL 14-14B, AFL-CIO, BY ITS BUSINESS MANAGER                         20-CIV-10227 (VB)
EDWIN L. CHRISTIAN,

                                         Plaintiffs,

               -against-

E.C.C.O. III ENTERPRISES, INC.,

                Defendant.
———————————————————————————X

       Pursuant to F.R.C.P. 41(a)(1)(A)(i), Plaintiffs THE ANNUITY, PENSION, WELFARE,
TRAINING AND LABOR MANAGEMENT COOPERATION TRUST FUNDS OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO and
INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO, by their
counsel, BRADY McGUIRE & STEINBERG, P.C., hereby give notice that the above-captioned matter is
voluntarily dismissed against Defendant E.C.C.O. III ENTERPRISES, INC.
Dated: Tarrytown, New York
       December 8, 2020
                                                        Respectfully submitted,

                                                        BRADY McGUIRE & STEINBERG, P.C.

                                                        /s/ James M. Steinberg
                                                        __________________________________
                                                  By:   James M. Steinberg, Esq.
                                                        Attorneys for Plaintiffs
                                                        303 South Broadway, Suite 234
                                                        Tarrytown, New York 10591
                                                        (914) 478-4293
To:    Kristin Grizzi, General Counsel
       E.C.C.O. III Enterprises, Inc.
       201 Saw Mill River Road
       Yonkers, New York 10701

SO ORDERED:




_________________________________
The Honorable Vincent L.
Briccetti United States District Judge
